United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS           June 3, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-30890
                          Summary Calendar



ROBERTO BAEZ,

                                     Plaintiff-Appellant,

versus

BUREAU OF IMMIGRATION AND CUSTOMS ENFORCEMENT; DEAN A. HOLT,
Agent of IRS; JOHN ASHCROFT, U.S. ATTORNEY GENERAL;
MAXWELL WOOD, United States Attorney,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 03-CV-1307
                       --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Roberto Baez, detainee # 90703, appeals the district court’s

denial of his 28 U.S.C. § 2241 petition, challenging his indefinite

detention pending removal to his native country of Cuba.             Baez

contends that the district court erred in rejecting his claim that

his indefinite detention violates his constitutional rights. There

are no constitutional time limits on the detention of excluded


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
aliens who have been denied entry into the United States.                Rios v.

INS, 324 F.3d 296, 296 (5th Cir. 2003); Gisbert v. U.S. Atty. Gen.,

988 F.2d 1437, 1439-41 (5th Cir.), amended by Gisbert v. U.S. Atty.

Gen., 997 F.2d 1122 (5th Cir. 1993).

     Baez next asserts that he was improperly denied immigration

parole by the Mariel Cuban Review Panel (the “Panel”) based on

inaccurate information concerning the quantity of cocaine involved

in his drug-trafficking offense.            The record indicates that parole

was denied because Baez demonstrated a propensity to engage in

recidivist criminal behavior, had been cited for failing to follow

directions while detained, and had not shown that he would remain

nonviolent   and   would   not   pose       a   threat   to   the   community    if

released. Baez has not shown that he was improperly denied parole.

See Gisbert, 988 F.2d at 1448.

     Baez also advances that the Panel violated his due process

rights. Excluded aliens do not have the same due process rights as

criminal parolees, and denial or revocation of immigration parole

does not rise to the level of a constitutional infringement.                    Id.

at 1443.

     Baez finally insists that he was denied adequate medical care

to repair a hernia and was denied adequate pain medication. Baez’s

claim is not cognizable is a 28 U.S.C. § 2241 petition; rather, it

is properly brought in a civil rights action pursuant to 42 U.S.C.

§ 1983.    See Martinez v. Texas Ct. of Crim. Appeals, 292 F.3d 417,

420 (5th Cir.), cert. denied, 535 U.S. 1091 (2002).

                                        2
     In addition to his substantive complaints, Baez has filed a

motion for release pending appeal.   We deny that motion.

AFFIRMED; MOTION DENIED.




                                3